DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-9 and 15-18 in the reply filed on 11/10/2022 is acknowledged. The traversal is on the ground(s) that the inventions are so closely related to each other that they would not be a serious burden for the Examiner to examine all of the claims at one time. This is not found persuasive.
A restriction requirement between one set of process claims and a set of product claims was issued in the Office action mailed September 30, 2004. "Section 121 [of Title 35 USC} permits a restriction for 'independent and distinct inventions,' which the PTO construes to mean that the sets of claims must be drawn to separately patentable inventions." See Applied Materials Inc. v. Advanced Semiconductor Materials 40 USPQ2d 1481, 1492 (Fed. Cir 1996)(Archer, C.J., concurring in-part and dissenting inpart). A product and the process of making the product are “two independent, albeit related inventions." See In re Taylor, 149 USPQ 615, 617 (CCPA 1966). "When two sets of claims filed in the same application are patentably distinct or represent independent inventions, the examiner is to issue a restriction requirement." See In re Berg, 46 USPQ2d 1226, 1233 n.10 (Fed. Cir. 1998).
The examiner, in issuing a restriction' requirement must demonstrate “one way distinctiveness." Applied Materials Inc. at 1492. As stated within the restriction requirement, "inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f))." In this application, the examiner restricted the product claims from the process claims on the grounds that the product as claimed can be made by another and materially different process such as in claims 1 and 15, the apparatus could be formed without the step of forming protrusions on a die mount surface of a package substrate, and that, as a result, a restriction was necessary.
In addition to one way distinctiveness, the examiner must show "why it would be a burden to examine both sets of claims." Applied Materials Inc. at 1492. "A serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search." MPEP 803. An explanation was provided in the restriction requirement. Specifically, in addition to being distinct, the examiner indicated that restriction is proper because the product claims and the process claims "have acquired a separate status in the art."
The criteria of distinctness and burdensomeness have been met, as demonstrated hereinabove. Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US Pub 2013/0299961).
Regarding claim 1, Chen (fig. 1-14) teaches an apparatus, comprising: 
a package substrate (carrier 10, first and second dielectric layer 11a and 11b, [0025]) having a planar die mount surface;
recesses (openings 110b, [0030]) extending into the planar die mount surface; and
a semiconductor device die (semiconductor chip 17, [0036]) flip chip mounted to the package substrate on the planar die mount surface, the semiconductor device die having post connects (copper pillars 172, [0036]) having proximate ends on bond pads (electrode pads 171, [0036]) on an active surface (active surface 17a, [0036]) of the semiconductor device die, and extending to distal ends away from the semiconductor device die having solder bumps (solder material 173, [0036]), wherein the solder bumps form solder joints (solder material 16, [0033]) to the package substrate within the recesses.
Regarding claim 3, Chen teaches the apparatus of claim 1, wherein the recesses (110b) have a flat bottom (fig. 1-14).
Regarding claim 4, Chen teaches the apparatus of claim 1, and further comprising mold compound (encapsulant 19a, [0039]) covering the semiconductor device die, the planar die mount surface of the package substrate, and surrounding the solder joints within the recesses.
Regarding claim 5, Chen teaches the apparatus of claim 1, wherein the package substrate is a metal lead frame (circuit layer 12b, [0028]).
Regarding claim 6, Chen teaches the apparatus of claim 5, wherein the metal lead frame is one selected from copper, stainless steel, steel, and alloy 42 (copper, [0028]).

Regarding claim 15, Chen (figs. 1-1 - 1-14) teaches a method, comprising:
forming recesses (openings 110b, [0030]) in a planar die mount surface of a package substrate (carrier 10, first and second dielectric layer 11a and 11b, [0025]) in locations where solder joints (solder material 16, [0033]) will be formed;
flip chip mounting a semiconductor device die (semiconductor chip 17, [0036]) to the package substrate using solder bumps (solder material 173, [0036]) on post connects (copper pillars 172, [0036]), the post connects having a proximate end mounted on bond pads (electrode pads 171, [0036]) on an active surface (active surface 17a, [0036]) of the semiconductor device die, and having a distal end extending away from the semiconductor device die, the solder bumps on the distal ends of the post connects;
forming solder joints (solder material 16, [0033]) between the solder bumps on the post connects and the package substrate within the recesses by a thermal reflow process (reflowed, [0035]) to melt the solder bumps; and
covering the semiconductor device die, the solder joints, the post connects and a portion of the package substrate with mold compound (encapsulant 19a, [0039]).
Regarding claim 16, Chen teaches the method of claim 15, wherein forming recesses further comprises etching the planar die mount surface of the package substrate (“dry etching or chemical mechanical polishing (CMP) such that portions of the first conductive layer 12a are exposed to serve as bonding pads 121”, [0057]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pendse (US Pub 2011/0076809).
Chen teaches the solder bumps (solder material) comprise solder selected from lead-free solder (Sn-Ag, [0070]), but does not teach wherein the solder bumps further comprise solder selected from lead solder and lead-free solder.
Pendse teaches wherein the solder bumps (bumps 244, [0082] and fig. 12e) comprise solder selected from lead solder (Pb, [0082] and lead-free solder (lead-free alloy, Sn-Ag alloy, Sn-Ag-Cu alloy [0082]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed solder material of Chen with bumps 244 of Pendse because such material substitution is equivalently known for the same purpose. i.e. being used for solder material, MPEP 2144.06 (II).

Claims 2, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Morein et al (US Pub 2015/0286318).
Regarding claim 2, Chen (fig. 1-14) teaches the recesses (openings 110b) have a flat bottom, but does not teach wherein the recesses have a rounded bottom.
Morein (fig. 5B) teaches wherein the recesses (via 512, [0057]) in package substrate (substrate 502, active circuitry 504 and metal interconnect 506) have a rounded bottom.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the opening 110b of Chen with via 512 of Morein in order to “electrically coupled to metal segment 314B disposed on the front side 330 of the IC 306” as taught by Morein, [0047].
Regarding claim 17, Chen (fig. 1-14) teaches forming the recesses (openings 110b), but does not teach forming recesses further comprises laser drilling the planar die mount surface of the package substrate.
Morein (fig. 5B) teaches forming recesses (via 512, [0057]) further comprises laser drilling the planar die mount surface of the package substrate (laser-drilled via, [0057]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the opening 110b of Chen with laser-drilled via 512 of Morein in order to control the depth of the via as taught by Morein, [0057].
Regarding claim 18, Chen (fig. 1-14) teaches forming the recesses (openings 110b), but does not teach forming recesses in leads of a conductive lead frame.
Morein (fig. 5B) teaches wherein forming recesses via 512, [0057]) in a package substrate (substrate 502, active circuitry 504 and metal interconnect 506) further comprises forming recesses in leads (active circuitry 504 and metal interconnect 506) of a conductive lead frame.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the opening 110b of Chen with via 512 in active circuitry 504 and metal interconnect 506 of Morein in order to “electrically coupled to metal segment 314B disposed on the front side 330 of the IC 306” as taught by Morein, [0047].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892